377 F.2d 991
UNITED STATES of America, Appellee,v.Lawrence GUFFEY, Appellant.
No. 11031.
United States Court of Appeals Fourth Circuit.
Argued May 30, 1967.
Decided June 2, 1967.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby; Wilson Warlick, Chief District Judge.
Crawley B. Cash, Jr., Shelby, N. C. (Court-appointed counsel), for appellant.
Wm. Medford, U. S. Atty. (William M. Styles, Asst. U. S. Atty., on brief), for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
We have examined the record and we find no reversible error. The judgment below is affirmed.


2
Affirmed.